Supreme Court

                                                                No. 2017-65-Appeal.
                                                                (PC 16-5506)


             Marsha Jacavone                   :

                     v.                        :

            Donald Coletti et al.              :



                                           ORDER

       The plaintiff, Marsha Jacavone, appeals from a Superior Court order denying her request

for injunctive relief against the defendant, Donald Coletti. In November 2016, the plaintiff filed

a complaint seeking injunctive relief to prevent being evicted from her home. In the complaint,

she named two defendants, but served only one with process, Donald Coletti. The plaintiff

obtained a temporary restraining order against the defendant to stay the eviction, but, after a

hearing, her request for a preliminary injunction was denied by a justice of the Superior Court.

Shortly thereafter, the plaintiff’s temporary restraining order was dissolved and her case against

the defendant was dismissed, apparently on the ground that injunctive relief against the

defendant, who was a real estate broker for Federal National Mortgage Association, was futile.

In other words, the justice reasoned that an injunction against Coletti would have no impact on

any eviction because he had no ownership interest in the property and was not the party seeking

eviction. The plaintiff timely appealed to this Court.

       The plaintiff, who appears pro se, has provided this Court with two filings pursuant to

Article I, Rule 12A of the Supreme Court Rules of Appellate Procedure: a statement of the case

                                               -1-
and a supplemental statement. However, nowhere in those filings does the plaintiff articulate

any legal error with respect to the hearing justice’s denial of her request for injunctive relief. See

McMahon v. Deutsche Bank National Trust Co., 131 A.3d 175, 176 (R.I. 2016) (mem.); see also

Article I, Rule 16(a) of the Supreme Court Rules of Appellate Procedure (stating in relevant part

that “[t]he brief shall contain * * * a specification of the errors claimed” and that “[e]rrors not

claimed, questions not raised and points not made ordinarily will be treated as waived and not be

considered by the Court”). As we have explained, “[s]imply stating an issue for appellate

review, without a meaningful discussion thereof or legal briefing of the issues, does not assist the

Court in focusing on the legal questions raised, and therefore constitutes a waiver of that issue.”

Giddings v. Arpin, 160 A.3d 314, 316 (R.I. 2017) (mem.) (quoting Giammarco v. Giammarco,

151 A.3d 1220, 1222 (R.I. 2017)).         The plaintiff’s failure to “direct[] our attention with

specificity to any error that [s]he alleges has been committed” is fatal to her appeal. Id. (quoting

Nuzzo v. Nuzzo Campion Stone Enterprises, Inc., 137 A.3d 175, 176 (R.I. 2016)).

       Accordingly, because injunctive relief against the defendant would be futile, and without

any articulable points of error before this Court, we must affirm the order of the Superior Court

denying the plaintiff’s request for injunctive relief. The papers shall be returned to that court.

       Entered as an Order of this Court this 10th day of April, 2018.

                                                           By Order,



                                                           _____________/s/____________

                                                                          Clerk




                                                -2-
STATE OF RHODE ISLAND AND                                   PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        Marsha Jacavone v. Donald Coletti et al.
                                     No. 2017-65-Appeal.
Case Number
                                     (PC 16-5506)
                                     April 10, 2018
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     Providence County Superior Court
Source of Appeal
                                     Associate Justice Richard A. Licht
Judicial Officer From Lower Court
                                     For Plaintiff:

                                     Marsha Jacavone, Pro Se
Attorney(s) on Appeal
                                     For Defendants:

                                     Scott C. Owens, Esq.




SU-CMS-02B (revised November 2016)